        Case 4:19-cv-00037-KGB Document 49-4 Filed 03/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


 KASEY FOX, et al.                                                          PLAINTIFFS


 vs.                               No. 4:19-cv-37-KGB


 TTEC SERVICES CORP.                                                       DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


        I have been employed as a Healthcare Advocate for Defendant TTEC Services
 Corp., on or after January 17, 2016. I understand this lawsuit is being brought under the
 Fair Labor Standards Act for unpaid overtime wages and other relief. I consent to
 becoming a party-plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC,
 and to be bound by any settlement of this action or adjudication by the Court.



                                                Signature:    ___________________


 Date: _____ ____, 2020




 Josh Sanford, Esq.
 SANFORD LAW FIRM, PLLC
 One Financial Center
 650 South Shackleford Road, Suite 411
 Little Rock, Arkansas 72211
 Telephone: (501) 221-0088
 Facsimile: (888) 787-2040
 josh@sanfordlawfirm.com




IMPORTANT: RETURN FOR FILING BEFORE _________ ___, 2020
